DETAILED ACTION
Claims 1–3, 6, 7, 18, and 19 are currently pending in this Office action.  Claims 4, 5, and 8–17 stand canceled.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/31/2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see page 10, filed 08/31/2022, with respect to the rejection(s) of claims 1–3, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Fiscus et al. (US 2010/0215933 A1) in view of Klosiewicz (US 6255395 B1) and Huovinen et al. (US 6503993 B1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  Namely, the previous rejections are withdrawn in light of the amendment narrowing the content of components (A), (B), and (C) to “at least 98 weight percent” relative to the polyolefin composition.  However, upon further consideration, a new ground(s) of rejection is made below

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 18 at lines 24–25 recites wherein the polyolefin composition consists of components (A), (B), and (C), and additives, wherein the polyolefin composition” and lines 26–27 recites “wherein the polyolefin composition optionally comprises an additional nucleating agent.”  This is indefinite because the recitation “consists of” in line 24 limits the polyolefin composition to “components (A), (B), and (C), and additives.”  This excludes the subsequently recited optional “additional nucleating agent.”

Claim Rejections - 35 USC § 103
Claim(s) 1–3, 6, 7, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura et al. (JP 09-316212 A, machine translation) in view of Cramer et al. (US 3361849 A).
	With respect to claims 1, 18, and 19, Kawamura teaches a non-oriented film comprising crystalline polypropylene resin, wherein the polypropylene resin has a melt flow rate of 0.1 to 50 g/10 min..  claim 1, ¶ 11.  The composition further contains a polymeric nucleating agent in an amount of about 10 to 10000 ppm, which can be optimized depending upon the nucleating agent.  Id. at ¶¶ 29, 32, 33.  The polypropylene resin is a single layer film.  Id. at ¶ 35.  Example 40 is a monolayer unstretched (non-oriented) cast film prepared from polypropylene containing 100 ppm of a nucleating agent, where the unstretched film is prepared by T-die extrusion onto 60°C chill rolls.  Id. at ¶¶ 15, 84, 85, Table 5.
	“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  See MPEP 2113.  Present claim 1, however, is directed to an article (a cast film), rather than the process for preparing the same. Nonetheless, it would have been obvious to a person having ordinary
skill in the art to provide a cast film as claimed because Kawamura teaches a monolayer cast film comprising a polyolefin composition as claimed.  The chill roll temperature is 40 to 115°C.  Id. at ¶¶ 10, 19 (teaching that the chill roll temperature is 40° to Tm - 20°C, where polypropylene Tm is 135°C or lower).
	Kawamura differs from the present claim because it teaches a non-oriented cast film comprising propylene homopolymer, nucleating agent, and Par. 37 permits resin additives, but is silent as to where i) a content of such hydrocarbon resin possessing at least one of a weight average molecular weight, melt viscosity at 200°C according to ASTM D-3236, or softening point according to ASTM E-28 of the same; and ii) the oxygen transmission rate (OTR) of the non-oriented film.
	As to i), Cramer teaches a film comprising a blend of polypropylene and about 5 to about 40 weight percent of a terpene hydrocarbon resin, wherein the terpene hydrocarbon resin has a weight average molecular weight above 500 g/mol and a softening point above 70°C.  claim 2.  Including an amount of hydrocarbon resin within this range ensures sufficient film heat sealability enhancement and avoids brittleness.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The reference exemplifies a commercial terpene hydrocarbon resin having a softening point of approximately 100±2°C and an average molecular weight of 1170.  Id. at col. 2, ll. 63–67.  Such films also exhibit good light stability.  Id. at col. 2, ll. 7.  Cramer explains this blend is suitable for non-oriented (“films may be used per se”), cast films.  Id. at col. 4, ll. 5–43.
	The corresponding content of polypropylene would be about 95 to about 60 weight percent of the composition.  Given that Kawamura permits resin additives and the advantages of an amount of hydrocarbon resin taught by Cramer, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include a hydrocarbon resin as claimed in order to provide enhanced heat sealability and light stability without brittleness.
	As to ii), where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	While Kawamura in view of Cramer not directly disclose an OTR of the non-oriented film therein, since each of the claimed components is present and rendered obvious by the teachings of Kawamura and Cramer, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected the resulting a non-oriented film according to their combined teachings to exhibit an OTR within the claimed range.  Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.
	With respect to claims 2 and 3, as nucleating agent, Kawamura teaches branched α-olefin polymer having 5 or more carbon atoms, like 3-methyl-1-butene and 3-methyl-1-pentene, which are polymeric α-nucleating agents as evidenced by Wolfschwenger et al. (US 7473463 B2) at col. 1, ll. 43–45.  Id. at ¶ 26.
	With respect to claim 6, Kawamura teaches that the propylene homopolymer has a melting point of 135 °C or higher. 
	In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Given that Kawamura teaches a propylene homopolymer possessing a melting point overlapping the presently claimed range, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to prepare a cast film by selecting a propylene homopolymer with a melting temperature of at least 150 °C as claimed.

Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kawamura et al. (JP 09-316212 A, machine translation) in view of Cramer et al. (US 3361849 A) as applied to claim 1 above, and further in view of Huovinen et al. (US 6503993 B1).
	With respect to claim 7, Kawamura teaches a propylene homopolymer, but is silent as to its flexural modulus according to ISO 178 or a Vicat softening temperature according to ISO 306 of the polymer.
	Huovinen is directed to a nucleated propylene polymer and articles (like films) comprising the same. Abstract; col. 11, ll. 5–9.  Examples 2–5 in Table 1 are propylene homopolymers having melt flow rate (MFR2) of 3.4 to 7.7 g/10 min. and a flexural modulus (ISO 178) of 1930 to 2070 MPa. Such polymers have high stiffness e.g., about 2000 MPa or more. Id. at col. 9, ll. 28–37. The flexural modulus of the nucleated and unnucleated polymer is about the same insofar as the reference only includes 1 weight percent or less of the nucleating agent. Id. at col. 9, ll. 40– 43. Moreover, the propylene homopolymer is suitable for preparing films. Id. at col. 11, ll. 5–9
	Given that Kawamura and Huovinen both specify films prepared from propylene polymers and the advantages of the propylene polymers taught by Huovinen, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select a propylene homo- or copolymer with flexural modulus within the presently claimed range in order to provide a high stiffness film.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522. The examiner can normally be reached Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1763